Exhibit 10.15






prudentialrisktransfe_image1.jpg [prudentialrisktransfe_image1.jpg]
The Prudential Insurance Company of America
751 Broad Street, Newark, New Jersey 07102
1-800-621-1089 





Contract-Holder:  
Boise Cascade Company for the exclusive benefit of participants and
beneficiaries of the Plan


Plan:  
Boise Cascade Company Pension Plan 
Contract Number:
GA-48088
Jurisdiction:  
Idaho
Effective Date:
April 25, 2018
Initial Premium Amount:
$151,800,000.00



This Group Annuity Contract (the “Contract”) includes the attached Tables, Cash
and Transferred Assets Schedule, Premium Schedule, and the Annuity Exhibit,
which may be amended or supplemented as described herein.
 
 
BOISE CASCADE COMPANY FOR THE EXCLUSIVE BENEFIT OF PARTICIPANTS AND
BENEFICIARIES OF THE PLAN
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA






By: ____\s\ Wayne Rancourt _____________


Title: _EVP, CFO & Treasurer____________ 




Print Name:__Wayne Rancourt___________


Date: _____October 18, 2018 ___________  








_____\s\ John Strangfeld_______________
Chairman and Chief Executive Officer






___\s\ Margaret M. Foran_______________
Secretary






Attested by:__\s\ Jill Mozer_____________


Date: _______October 18, 2018_________
 







Single-Premium Non-Participating Group Annuity Contract supported by the
Separate Account and the General Account, as set forth herein, which provides
for an irrevocable commitment to make Annuity Payments, subject to the
provisions of this Contract. The Annuity Payments hereunder do not vary based on
any gains or losses of the assets allocated to the Separate Account or the
General Account.









--------------------------------------------------------------------------------








TABLE OF CONTENTS


PROVISION IDEFINED TERMS, SEPARATE ACCOUNT OPERATIONS & CONTRACT
TERMINATION    3
1.1Defined Terms    3
1.2Premium Amount Payment & Allocation to the Separate Account    6
1.3Agreement to Make Annuity Payments & Separate Account Withdrawals    7
1.4The Separate Account that Supports this Contract    8
1.5Investments Allocated to the Separate Account    8
1.6Insulation of Separate Account Assets    8
1.7Expenses; Establishing Reserves; Withdrawal of Assets from the Separate
Account    8
1.8Process for Making Annuity Payments    9
1.9Contract Termination    9


PROVISION IIPAYMENT TERMS AND CONDITIONS FOR ANNUITY FORMS    10


2.1Annuitants, Contingent Annuitants, Alternate Payees, and Beneficiaries    10
2.2Annuity Forms    10
2.3No Assignment of Rights    16
2.4Proof of Continued Existence & Escheatment    16
2.5Data Misstatements    17
2.6Beneficiary Designations    18
2.7Qualified Domestic Relations Orders Not Reflected on the Annuity
Exhibit    18
2.8Payments to Representatives    19
2.9Annuity Certificates    19
2.10Overpayments on or after the Annuity Start Date    19


PROVISION IIIGENERAL TERMS    20


3.1Entire Contract    20
3.2Communication    20
3.3U.S. Currency    20
3.4Contract-Holder, Authorized Representatives & Appointed Successors    20
3.5No Implied Waiver    21
3.6Contract Changes    21
3.7Reliance on Records & Record Maintenance    22
3.8Third-Party Beneficiaries; Enforceability    22
3.9Contract Assignment, Transfer, Reinsurance and Novation    23
3.10Confidential Information    23


PREMIUM SCHEDULE
CASH AND TRANSFERRED ASSETS SCHEDULE AND ANY SUPPLEMENT THERETO
TABLES
ANNUITY EXHIBIT





2



--------------------------------------------------------------------------------







Provision IDefined Terms, Separate Account Operations & Contract Termination

1.1
Defined Terms



The following capitalized terms used in this Provision I and throughout the
Contract are defined as follows and will control in the event the term is
otherwise defined on the Annuity Exhibit or other attachments to this Contract:


Age 65 benefit Amount: The amount so shown for a disabled Annuitant or Alternate
Payee on the Annuity Exhibit payable beginning on the Normal Retirement Date.


Aggregate Monthly Payment: The total monthly amount of Annuity Payments payable
under this Contract.


Alternate Payee: A person shown on the Annuity Exhibit as an “Alternate Payee”
based on information provided by the Contract-Holder, and entitled to receive
payments in accordance with a QDRO approved by the Contract-Holder prior to the
Effective Date.


Annuitant: A person shown on the Annuity Exhibit as entitled to receive one or
more payments specified on the Annuity Exhibit, but does not include any
Contingent Annuitant, Beneficiary, or Alternate Payee entitled to payments under
a Shared Payment QDRO. An Annuitant is a third-party beneficiary to this
Contract and has the rights set forth herein.


Annuity Amount: The amount so shown for an Annuitant or Alternate Payee on the
Annuity Exhibit payable beginning on the Annuity Start Date.


Annuity Exhibit: The exhibit so named and attached or incorporated by reference
to this Contract on the Effective Date, which may be amended and supplemented as
provided for in this Contract.


Annuity Form: One of the types of annuities set forth in Section 2.2.


Annuity Payment: The amount, if any, determined in accordance with Provision II,
to be paid with respect to an Annuitant, Contingent Annuitant, Alternate Payee,
or Beneficiary, if applicable.


Annuity Start Date: The date shown on the Annuity Exhibit on which the Annuity
Payments begin with respect to an Annuitant, and if applicable Contingent
Annuitant, Alternate Payee, and Beneficiary.


Applicable Interest Rate: The interest rate assumption applicable to any lump
sum payment. No interest discount is applicable to any lump sum payment
therefore the Applicable Interest Rate is 0.00%.


Asset Sweep Test: The meaning set forth in Section 1.7.


Beneficiary: A person other than an Annuitant, Contingent Annuitant, or
Alternate Payee, shown in Prudential’s records as the designated beneficiary
associated with an Annuitant or, after the death of an Annuitant, a Contingent
Annuitant. Upon the death of the related Annuitant or Contingent Annuitant, a
Beneficiary is a third-party beneficiary of this Contract and has the rights set
forth herein; provided that upon loss of such designation, including pursuant to
a revocation of designation by the Annuitant or Contingent Annuitant, if
applicable, a person will no longer be a Beneficiary and no longer be a
third-party beneficiary of this Contract. Each reference to the term Contingent
Annuitant in this Contract (other than in Section 2.9 and the Annuity Exhibit)
will be deemed to include a reference to a Beneficiary receiving Annuity
Payments.


3



--------------------------------------------------------------------------------






Book Value: The carrying value of assets allocated to the Separate Account as
determined in accordance with the statutory valuation methods in effect for life
insurance companies in the State of New Jersey.


Business Day: Any weekday on which the banks in New York City, New York are open
for business. If any payment under this Contract is due and payable on a day
which is not a Business Day, or if any notice or report is required to be given
on a day which is not a Business Day, such payment will be due and payable or
such notice or report will be given on the next Business Day.


Cash and Transferred Assets Schedule: The schedule so named and attached to this
Contract which shows the amount of cash and certain details about any non-cash
assets transferred, if applicable, for the Initial Premium Amount paid. This
schedule may be supplemented by one or more Cash and Transferred Assets Schedule
Supplements as described in Section 1.2.


Cash and Transferred Assets Schedule Supplement: A supplement to the Cash and
Transferred Assets Schedule setting forth the information specified in Section
1.2.


Code: The Internal Revenue Code of 1986, as amended from time to time, or any
successor statute.


Contingent Annuitant: A person shown on the Annuity Exhibit as entitled to
receive one or more payments specified in the Annuity Exhibit, following the
death of the associated Annuitant in accordance with a joint and survivor
Annuity Form. The term Contingent Annuitant does not include any Beneficiary,
provided that each reference to the term Contingent Annuitant in this Contract
(other than in Section 2.9 and the Annuity Exhibit) will be deemed to include a
reference to a Beneficiary receiving Annuity Payments. A Contingent Annuitant is
a third-party beneficiary to this Contract and has the rights set forth herein.


Contingent Annuity Amount: The amount shown for the Contingent Annuitant on the
Annuity Exhibit.


Contract: The meaning set forth on the Cover Page.


Contract-Holder: The entity named on the Cover Page, and any successors or
permitted assigns.


Cover Page: The first page(s) of this Contract.


Data Finalization Amendment Date: The date on which (i) an updated Annuity
Exhibit is attached to this Contract, replacing any previous version, reflecting
the final data as of the Data Finalization Date, and (ii) any applicable Premium
Adjustment Amount is paid.


Data Finalization Date: August 24, 2018 or any other such date as may be agreed
to by mutual written consent between the Contract-Holder and Prudential, after
which no further changes to the data provided to Prudential to amend the Annuity
Exhibit and determine the Total Premium Amount will be made.


Data Misstatements: The meaning set forth in Section 2.5.


Effective Date: The date on which the terms of this Contract go into effect, as
shown on the Cover Page.


General Account: The general account of Prudential.




4



--------------------------------------------------------------------------------




Guaranteed Number of Payments: The number of guaranteed payments shown for the
Annuitant on the Annuity Exhibit.


Initial Premium Amount: The consideration amount (as shown on the Cover Page)
payable for this Contract in accordance with Section 1.2.


Market Value: (i) with respect to cash, 100% thereof; (ii) with respect to any
non-cash assets, except as provided in clause (iii) below, the fair market value
of such assets, in an amount and as of a date determined by Prudential in
accordance with its standard procedures for establishing the market value of its
assets, and (iii) solely for the purpose of determining the value of any portion
of the Total Premium Amount paid by delivery of securities and other non-cash
assets (if any) pursuant to Section 1.2, the fair market value of each such
asset in an amount and as of a date shown (a) in the case of the Initial Premium
Amount, in the Cash and Transferred Assets Schedule and (b) in the case of any
Premium Adjustment Amount, in the Cash and Transferred Assets Schedule
Supplement dated as of the amendment date on which such Premium Adjustment
Amount is payable.


Normal Form of Annuity: The meaning set forth in Section 2.2(b)(i).


Normal Retirement Date: The first day of the month coincident with or next
following the Annuitant’s attainment of age 65.


Optional Form of Annuity: The meaning set forth in Section 2.2(b)(i).


Original Plan Participant: A person listed on the Annuity Exhibit as an Original
Plan Participant.


Plan(s): The plan(s) shown on the Cover Page.


Premium Adjustment Amount: The amount by which the Total Premium Amount is
increased or decreased from time to time in accordance with this Contract as
reflected on the Premium Schedule, which may be amended and restated in
accordance with Section 1.2.


Premium Schedule: The schedule so named and attached to this Contract which
shows the premium amount paid. This schedule may be amended and restated as
described in Section 1.2.


Prudential: The Prudential Insurance Company of America, its successors and
permitted assigns.


Prudential’s Office: 30 Scranton Office Park, Scranton, PA 18507-1789. This
address should be used for all communication unless Prudential provides a notice
specifying another address for certain or all communications.


Qualified Domestic Relations Order (QDRO): A “qualified domestic relations
order” as defined in Subsection 414(p) of the Code. Unless specified otherwise,
the term QDRO includes both a Separate Interest QDRO and a Shared Payment QDRO.


Representative: A person demonstrating to the reasonable satisfaction of
Prudential that such person is duly appointed as a (i) guardian of an Annuitant,
Contingent Annuitant, Alternate Payee, or Beneficiary, if applicable; (ii)
holder of a power of attorney granted by an Annuitant, Contingent Annuitant,
Alternate Payee, or Beneficiary, if applicable; (iii) trustee of an Annuitant,
Contingent Annuitant, Alternate Payee, or Beneficiary, if applicable; or (iv)
testamentary executor of such Annuitant’s, Contingent Annuitant’s, Alternate
Payee’s, or Beneficiary’s estate, if applicable. A Representative does not
include an assignee of the rights of such person hereunder, as assignment is not
permitted, as set forth in Provision II. A Representative other than one
described in (ii) above will have the rights of the


5



--------------------------------------------------------------------------------




Annuitant, Contingent Annuitant, Alternate Payee, or Beneficiary it represents
for so long as it is duly appointed as a Representative.


Separate Account: The Non-Participating Group Annuity Separate Account of
Prudential, which is a commingled separate account supporting Prudential’s
payment obligations under this contract and other group annuity contracts.


Separate Account Interest Maintenance Reserve: The interest maintenance reserve
in respect of the Separate Account established, adjusted and amortized from time
to time in accordance with applicable statutory accounting principles.


Separate Interest QDRO: A QDRO under which the death of the Original Plan
Participant will not affect payments to the Alternate Payee.


Shared Payment QDRO: A QDRO that provides all or a portion of the Original Plan
Participant’s Plan benefit to the Alternate Payee during the lifetime of the
Original Plan Participant.


Spouse: The person legally married to the Annuitant in a marriage recognized as
valid in the state in which it was entered into.


Statutory Liability: The sum of: (i) the Statutory Reserves and (ii) the
Separate Account Interest Maintenance Reserve.


Statutory Reserves: The reserves for the Annuity Payments with respect to the
Contract and the statutory liability for the other contracts supported by the
Separate Account.


Subplan: The code shown on the Annuity Exhibit for disabled Annuitants, in
connection with the Annuity Form(s) applicable to disabled Annuitants described
in Section 2.2 (a)(ii), 2.2(b)(i) and 2.2(b)(ii).


Temporary Annuity Expiry Date: The date the final Annuity Payment is due under a
Temporary Annuity, assuming the Annuitant is still alive.


Total Premium Amount: The Initial Premium Amount, increased or decreased by any
Premium Adjustment Amounts shown on the Premium Schedule.



1.2
Premium Amount Payment & Allocation to the Separate Account



On or before the Effective Date, the Contract-Holder will transfer to Prudential
the Initial Premium Amount. The Initial Premium Amount will consist of cash
identified in the Cash and Transferred Assets Schedule.


Upon receipt of the Initial Premium Amount due on or before the Effective Date,
Prudential agrees to pay the Annuity Payments due under this Contract and
further agrees that such obligation will thereupon be irrevocable, and
thereafter Prudential may not cancel or rescind or seek to cancel or rescind
this Contract, or declare this Contract to be or seek to have this Contract
declared to be null and void from its inception.  


On the date the Initial Premium Amount is received, Prudential will allocate one
hundred percent (100%) of the Initial Premium Amount to the Separate Account.


This Contract will be amended so that one or more Premium Adjustment Amounts
will be paid prior to or on the Data Finalization Amendment Date. Any such
amendment(s) will include an amended


6



--------------------------------------------------------------------------------




Annuity Exhibit, an amended and restated Premium Schedule and a Cash and
Transferred Assets Schedule Supplement to be attached to this Contract
specifying:
(i.)
such Premium Adjustment Amount;

(ii.)
the amount of cash and, if applicable, the Market Value and certain other
information with respect to each non-cash asset being transferred as part of
such Premium Adjustment Amount;

(iii.)
if such Premium Adjustment Amount is payable by Prudential, whether such amount
is being paid from the General Account or from the Separate Account, or a
combination of the two; and

(iv.)
any agreed upon changes to the Cash and Transferred Assets Schedule or any Cash
and Transferred Assets Schedule Supplement that was previously agreed and
attached to this Contract.



No such amendment will require the consent of any person other than the
Contract-Holder and Prudential.


If the Premium Adjustment Amount payable is a negative number, then the absolute
value of such amount will be paid by Prudential to the Contract-Holder on the
effective date of the amendment by delivering cash equal to such Premium
Adjustment Amount, as indicated on the applicable restated Premium Schedule and
Cash and Transferred Assets Schedule Supplement. Prudential will pay such
Premium Adjustment Amount by first using assets in the Separate Account up to
the value of the Statutory Reserves released as of the Effective Date due to a
premium adjustment, and then using assets in the General Account in an amount
not to exceed assets transferred to the General Account pursuant to the periodic
adjustment provisions of Section 1.7 (reduced by Premium Adjustment Amounts
previously paid by the General Account, if any), and any remainder of such
Premium Adjustment Amount will then be paid using remaining assets allocated to
the Separate Account.


If the Premium Adjustment Amount is a positive number, then the Contract-Holder
will pay such amount to Prudential on the effective date of the amendment by
delivering cash equal to such Premium Adjustment Amount, as indicated on the
applicable restated Premium Schedule and the Cash and Transferred Assets
Schedule Supplement and Prudential will allocate the Premium Adjustment Amount
received on such date to the Separate Account.


With respect to any amendment to the Annuity Exhibit which increases an Annuity
Payment or adds an Annuity Payment with respect to an Annuitant, Contingent
Annuitant, Alternate Payee or Beneficiary added to this Contract, Prudential’s
obligation to increase or add any such Annuity Payment will be conditioned on
Prudential’s prior receipt of any payment due to Prudential under this Contract
with respect to any such amendment.



1.3
Agreement to Make Annuity Payments & Separate Account Withdrawals



Subject to receipt of the Initial Premium Amount, Prudential agrees to pay
Annuity Payments due on and after the Annuity Start Date.


In connection with Annuity Payments owed in each month, Prudential will withdraw
from the Separate Account assets with a Market Value equal to the Aggregate
Monthly Payment in accordance with Prudential’s standard procedures, but in no
event more than 30 days before such Annuity Payments are due. In the event that
the assets in the Separate Account are not sufficient to make such payments when
due, Prudential will use the assets in the General Account to make such
payments.


A withdrawal from the Separate Account will be made only on a Business Day and
the assets withdrawn will no longer be allocated to the Separate Account.




7



--------------------------------------------------------------------------------




Upon termination of this Contract pursuant to Section 1.9, neither the
Contract-Holder nor any Annuitant, Contingent Annuitant, Alternate Payee, or
Beneficiary will have any right to receive any further payments from the
Separate Account or the General Account or any other assets of Prudential.



1.4
The Separate Account that Supports this Contract

During the period starting on the Effective Date, and ending on the date of
termination of this Contract, the obligations of Prudential under this Contract
will be supported by the Separate Account. This Contract does not participate in
the investment or other experience of the Separate Account.


All Separate Account assets that can be maintained in custody accounts will be
held by Prudential in one or more custody accounts at entities independent of
Prudential and each such custody account will only hold assets allocated to the
Separate Account.



1.5
Investments Allocated to the Separate Account



The Separate Account is intended to be invested primarily in investment-grade
fixed income securities, but other investments are permitted. Prudential will
invest and reinvest the assets of the Separate Account at the time and in the
amounts as Prudential determines in its discretion and in accordance with
applicable law. Prudential may, with respect to any assets allocated to the
Separate Account, delegate Prudential's investment management and/or voting
rights to other entities, including institutions not affiliated with Prudential.



1.6
Insulation of Separate Account Assets



Prudential owns all the assets in the Separate Account. Pursuant to Section
17B:28-9(c) of the New Jersey Insurance Statutes, none of the assets allocated
to the Separate Account, to the extent of the Statutory Liability, will be
chargeable with liabilities arising out of any other business of Prudential.



1.7
Expenses; Establishing Reserves; Withdrawal of Assets from the Separate Account



Expenses may be charged against the Separate Account. Such expenses will
represent the direct and indirect costs (inclusive of general and administrative
expenses) relating to this Contract and the Separate Account and will be charged
against the Separate Account in accordance with statutory accounting principles.
Such expenses must fall within an expense category that would be chargeable to
the General Account. Further, such expenses must be charged using an expense
rate or allocation methodology not greater than the rate charged or different
than the relative amount charged to the General Account for similar services or
categories of expense. In addition, any such indirect expenses will be charged
on the same schedule as charged to the General Account, and any such direct
expenses will be charged when due.


Expense payables and withdrawals from the Separate Account will include, but are
not limited to, custody fees applicable to the Separate Account, investment
management related expenses, taxes and general and administrative expenses
allocated to the Separate Account as described in this Section 1.7. If the
General Account pays such expenses, refund, or contractual obligations, then a
payable owed by the Separate Account will arise, and the General Account will be
reimbursed by charging the Separate Account. None of the deductions, charges,
withdrawals, allocations, and/or reimbursements described in this Section 1.7
will be limited or in any way constrained by the Asset Sweep Test.


From time to time, in connection with the satisfaction of payables owed by the
Separate Account to the General Account in amounts determined in accordance with
statutory accounting principles (including payables arising when payments are
made by the General Account), Prudential may transfer assets with a Market Value
equal to the amount of such outstanding payable from the Separate Account to the
General Account; provided that the composition of the assets so transferred is
fair and equitable to both


8



--------------------------------------------------------------------------------




the General Account and the Separate Account taking into account the Market
Value of an non-cash assets so transferred.


Sales and/or exchanges between the General Account and the Separate Account, or
between the Separate Account and another Prudential separate account, may be
made with any required consent of the New Jersey Department of Banking and
Insurance; provided that the composition of assets so transferred is fair and
equitable to both the Separate Account and the General Account or such other
separate account, if applicable, taking in account the Market Value of an
non-cash assets so transferred.


Periodically, Prudential will compare (A) the Book Value of the assets allocated
to the Separate Account, reduced by payables related to expenses and payables
related to obligations of the contracts supported by the Separate Account,
accrued on or prior to the date of determination, to (B) the Statutory
Liability.


If the amount described in clause (B) exceeds the amount described in clause
(A), then Prudential will establish and fund reserves in the General Account in
support of this Contract equal to the amount by which (B)exceeds (A) and such
date of determination: otherwise such reserves will be zero.


If the amount described in clause (A) is greater than the amount described in
clause (B), then, subject to applicable law and regulations, Prudential may
transfer cash and non-cash assets from the Separate Account to the General
Account such that, immediately after giving effect to such transfer, the amount
described in (A) will equal or exceed the aggregate amount described in (B) for
the contracts supported by the Separate Account (the “Asset Sweep Test”);
provided that the composition of the assets so transferred is fair and equitable
to both the General Account and the Separate Account taking in account the
Market Value of any non-cash assets so transferred.


A withdrawal from the Separate Account will be made only on a Business Day, and
the assets withdrawn will no longer be allocated to the Separate Account after
such withdrawal.



1.8
Process for Making Annuity Payments



From and after the Annuity Start Date, Prudential will make Annuity Payments
owed by Prudential to each Annuitant (and, if applicable, Contingent Annuitant,
Alternate Payee, and Beneficiary) arising from and after such date directly to
such Annuitant (and if applicable, Contingent Annuitant, Alternate Payee, or
Beneficiary), as the case may be.



1.9
Contract Termination



This Contract will terminate on the date that no further Annuity Payments are
due under this Contract.







9



--------------------------------------------------------------------------------




Provision II    Payment Terms and Conditions for Annuity Forms



2.1
Annuitants, Contingent Annuitants, Alternate Payees, and Beneficiaries



The amount owed by Prudential under this Contract with respect to each
Annuitant, Contingent Annuitant, Alternate Payee, and Beneficiary, if
applicable, will be determined by Prudential in accordance with the terms of
this Provision II.


Prudential will apply the terms of this Provision II using the information shown
on the Annuity Exhibit with respect to such Annuitant and applicable Contingent
Annuitant, or Alternate Payee as such information is updated or corrected
pursuant to this Contract. Capitalized terms used but not defined in Section 1.1
have the meanings assigned in this Provision II.


Each Annuitant (which term includes an Alternate Payee under a Separate Interest
QDRO), if alive on the Annuity Start Date, is entitled to receive Annuity
Payments in the Annuity Form and Annuity Amount shown on the Annuity Exhibit.
Prudential will make Annuity Payments in accordance with the applicable Annuity
Form described in Section 2.2.


An Alternate Payee under a Shared Payment QDRO is entitled to receive Annuity
Payments in the Annuity Form and Annuity Amount shown on the Annuity Exhibit
until the earliest of (i) the death of the Original Plan Participant, (ii) the
death of the Alternate Payee and (iii) the last payment due the Original Plan
Participant who is the "Annuitant" under the applicable Annuity Form (as
described in Section 2.2) identified in the Annuity Exhibit. In the event such
Alternate Payee predeceases the Original Plan Participant, the Alternate Payee’s
Annuity Amount will be paid to the Original Plan Participant starting on the
first day of the month following the Alternate Payee's death and continue in
accordance with the applicable Annuity Form.



2.2
Annuity Forms



(a)
The Annuity Forms are as follows:



(i)
Life Annuity.



Prudential will make monthly Annuity Payments to the Annuitant for his or her
lifetime equal to the Annuity Amount. Prudential will make the first monthly
payment on the Annuity Start Date. Prudential will pay subsequent payments on
the first day of each month. Prudential’s last payment to the Annuitant will be
on the first day of the month in which the Annuitant dies.


(ii)
Life with Period Certain Annuity.



Prudential will make monthly Annuity Payments to the Annuitant for his or her
lifetime equal to the Annuity Amount. Prudential will make the first monthly
payment on the Annuity Start Date. Prudential will make subsequent payments on
the first day of each month. Prudential’s last payment to the Annuitant will be
on the first day of the month in which the Annuitant dies.


After the death of the Annuitant, Prudential will compare the total number of
payments made to the Annuitant on and after the Annuity Start Date to the
Guaranteed Number of Payments. If the number of payments made is less than the
Guaranteed Number of Payments, Prudential will make the remaining Guaranteed
Number of Payments to the Beneficiary. Prudential’s last payment to the
Beneficiary will be made when the total number of payments made to the
Annuitant, plus the total number of payments made to the Beneficiary, equals the
Guaranteed Number of Payments. The amount of the monthly payments will equal the
Annuity Amount.




10



--------------------------------------------------------------------------------




(iii)
Joint and Survivor Annuity.



Prudential will make monthly Annuity Payments to the Annuitant for his or her
lifetime equal to the Annuity Amount. Prudential will make the first monthly
payment on the Annuity Start Date. Prudential will pay subsequent payments on
the first day of each month. Prudential’s last payment to the Annuitant will be
on the first day of the month in which the Annuitant dies.


After the death of the Annuitant, Prudential will make additional monthly
payments to the Contingent Annuitant if the Contingent Annuitant is alive when
the Annuitant dies. The amount of the monthly payments will equal the Contingent
Annuity Amount. Prudential will make the first monthly payment to the Contingent
Annuitant on the first day of the month following the month in which the
Annuitant dies. Prudential will pay subsequent payments on the first day of each
month. Prudential’s last payment to the Contingent Annuitant will be on the
first day of the month in which the Contingent Annuitant dies.


(iv)    Joint and Survivor Annuity with Pop-Up.


Prudential will make monthly Annuity Payments to the Annuitant for his or her
lifetime equal to the Annuity Amount. Prudential will make the first monthly
payment on the Annuity Start Date. Prudential will pay subsequent payments on
the first day of each month. Prudential’s last payment to the Annuitant will be
on the first day of the month in which the Annuitant dies.


After the death of the Annuitant, Prudential will make additional monthly
payments to the Contingent Annuitant if the Contingent Annuitant is alive when
the Annuitant dies. Prudential will make the first monthly payment to the
Contingent Annuitant on the first day of the month following the month in which
the Annuitant dies. Prudential will pay subsequent payments on the first day of
each month. Prudential’s last payment to the Contingent Annuitant will be on the
first day of the month in which the Contingent Annuitant dies.


If the Contingent Annuitant dies before the Annuitant and within 60 months
following the Annuitant’s Benefit Commencement Date (as specified on the Annuity
Exhibit), Prudential will make monthly Annuity Payments to the Annuitant equal
to the sum of the Annuity Amount and the Pop-Up Amount (as specified on the
Annuity Exhibit) starting on the first day of the month following the Contingent
Annuitant’s death. Prudential will make subsequent payments on the first day of
each month. Prudential’s last payment to the Annuitant will be on the first day
of the month in which the Annuitant dies.


(v)
Period Certain Annuity.



Prudential will make monthly Annuity Payments to the Annuitant equal to the
Annuity Amount. Prudential will make the first monthly payment on the Annuity
Start Date. Prudential will pay subsequent payments on the first day of each
month. The total number of payments Prudential will make is the Guaranteed
Number of Payments. Once such Guaranteed Number of Payments has been paid, no
further payments are due.


After the death of the Annuitant, Prudential will compare the total number of
payments made to the Annuitant on and after the Annuity Start Date to the
Guaranteed Number of Payments. If the number of payments made is less than the
Guaranteed Number of Payments, Prudential will pay the lump sum (full value) of
the remaining Guaranteed Number of Payments in accordance with the priority
order of the second paragraph of Section 2.6.


(vi)
Temporary Annuity.





11



--------------------------------------------------------------------------------




Prudential will make monthly Annuity Payments to the Annuitant equal to the
Annuity Amount. Prudential will make the first monthly payment on the Annuity
Start Date and continue to make payments until the earlier of (a) the Temporary
Annuity Expiry Date and (b) the first day of the month in which the Annuitant
dies. Payments will be made on the first day of each month.


(vii)    Temporary with Period Certain Annuity


Prudential will make monthly Annuity Payments to the Annuitant equal to the
Annuity Amount. Prudential will make the first monthly payment on the Annuity
Start Date and continue to make payments until the earlier of (a) the Temporary
Annuity Expiry Date and (b) the first day of the month in which the Annuitant
dies. Payments will be made on the first day of each month.


After the death of the Annuitant Prudential will compare the total number of
payments made to the Annuitant on and after the Annuity Start Date to the
Guaranteed Number of Payments. If the number of payments made is less than the
Guaranteed Number of Payments, Prudential will make the remaining Guaranteed
Number of Payments to the Beneficiary. Prudential’s last payment to the
Beneficiary will be made when the total number of payments made to the
Annuitant, plus the total number of payments made to the Beneficiary, equals the
Guaranteed Number of Payments. The amount of the monthly payments will equal the
Annuity Amount.


(b)
The following applies to disabled Annuitants only.



(i)
Temporary Annuity with Re-election after Temporary Annuity Expiry Date for
disabled Annuitants.



Disabled Annuitants are receiving payments under a Temporary Annuity, Temporary
Joint and Survivor Annuity, Temporary Joint and Survivor Annuity with Pop-Up or
a Temporary with Period Certain Annuity. Disabled Annuitants who are married, as
defined in Section 2.2(b)(ii) below, who die prior to Normal Retirement Date
will have the conditions in Section 2.2(b)(ii) below applied to their Spouse in
determining any Pre-Retirement Survivor Annuity.


•
Temporary Annuity.



Prudential will make monthly Annuity Payments to the Annuitant equal to the
Annuity Amount. Prudential will make the first monthly payment on the Annuity
Start Date and continue to make payments until the earlier of (a) the Temporary
Annuity Expiry Date and (b) the first day of the month in which the Annuitant
dies.


•
Temporary with Period Certain Annuity.



Prudential will make monthly Annuity Payments to the Annuitant equal to the
Annuity Amount. Prudential will make the first monthly payment on the Annuity
Start Date and continue to make payments until the earlier of (a) the Temporary
Annuity Expiry Date and (b) the first day of the month in which the Annuitant
dies.


After the death of the Annuitant, Prudential will compare the total number of
payments made to the Annuitant on and after the Annuity Start Date to the
Guaranteed Number of Payments. If the number of payments made is less than the
Guaranteed Number of Payments and the Annuitant is not married, Prudential will
make the remaining Guaranteed Number of Payments to the Beneficiary.
Prudential’s last payment to the Beneficiary will be made when the total number
of payments made to the Annuitant, plus the total number of payments made to the
Beneficiary, equals the Guaranteed Number of Payments. The amount of the monthly
payments will equal the Annuity Amount.


12



--------------------------------------------------------------------------------






If the Annuitant is married as defined in Section 2.2(b)(ii), the Guaranteed
Number of Payments remaining noted above is disregarded and the Spouse will
receive an annuity in accordance with Section 2.2(b)(ii)


•
Temporary Joint and Survivor Annuity.



Prudential will make monthly Annuity Payments to the Annuitant equal to the
Annuity Amount. Prudential will make the first monthly payment on the Annuity
Start Date and continue to make payments until the earlier of (a) the Temporary
Annuity Expiry Date and (b) the first day of the month in which the Annuitant
dies.


If the Annuitant is married, as defined in Section 2.2 (b)(ii), and the
Contingent Annuitant is the Spouse and the Annuitant dies prior to the Temporary
Annuity Expiry Date, the Contingent Annuitant (Spouse) is entitled to the
annuity amount determined in Section 2.2(b)(ii). However, prior to the Temporary
Annuity Expiry Date the Contingent Annuitant would receive the Contingent
Annuity Amount if that amount is greater than the annuity amount determined in
Section 2.2(b)(ii) until the Temporary Annuity Expiry Date.


If the Annuitant is married, as defined in Section 2.2 (b)(ii), and the
Contingent Annuitant is not the Spouse and the Annuitant dies prior to the
Temporary Annuity Expiry Date, the Contingent Annuitant is entitled to receive
the Contingent Annuity Amount until the Temporary Annuity Expiry Date.


If the Annuitant is not married, has a Contingent Annuitant shown on the
disabled Annuity Exhibit, and the Annuitant dies prior to the Temporary Annuity
Expiry Date, the Contingent Annuitant is entitled to the Contingent Annuity
Amount until the earlier of (a) the Temporary Annuity Expiry Date and (b) the
first day of the month in which the Contingent Annuitant dies.


•
Temporary Joint and Survivor Annuity with Pop-Up.



Prudential will make monthly Annuity Payments to the Annuitant equal to the
Annuity Amount. Prudential will make the first monthly payment on the Annuity
Start Date and continue to make payments until the earlier of (a) the Temporary
Annuity Expiry Date and (b) the first day of the month in which the Annuitant
dies.


If the Contingent Annuitant dies before the Annuitant and within 60 months
following the Annuitant’s Benefit Commencement Date (as specified on the Annuity
Exhibit), Prudential will make monthly Annuity Payments to the Annuitant equal
to the sum of the Annuity Amount and the Pop-Up Amount (as specified on the
Annuity Exhibit) starting on the first day of the month following the Contingent
Annuitant’s death. Prudential will make subsequent payments on the first day of
each month until the earlier of (a) the Temporary Annuity Expiry Date and (b)
the first day of the month in which the Annuitant dies.


If the Annuitant is married, as defined in Section 2.2 (b)(ii), and the
Contingent Annuitant is the Spouse and the Annuitant dies prior to the Temporary
Annuity Expiry Date, the Contingent Annuitant (Spouse) is entitled to the
annuity amount determined in Section 2.2(b)(ii). However, prior to the Temporary
Annuity Expiry Date the Contingent Annuitant would receive the Contingent
Annuity Amount if that amount is greater than the annuity amount determined in
Section 2.2(b)(ii) until the Temporary Annuity Expiry Date.


If the Annuitant is married, as defined in Section 2.2 (b)(ii), and the
Contingent Annuitant is not the Spouse and the Annuitant dies prior to the
Temporary Annuity Expiry Date, the Contingent


13



--------------------------------------------------------------------------------




Annuitant is entitled to receive the Contingent Annuity Amount until the
Temporary Annuity Expiry Date.


If the Annuitant is not married, has a Contingent Annuitant shown on the
disabled Annuity Exhibit, and the Annuitant dies prior to the Temporary Annuity
Expiry Date, the Contingent Annuitant is entitled to the Contingent Annuity
Amount until the earlier of (a) the Temporary Annuity Expiry Date and (b) the
first day of the month in which the Contingent Annuitant dies.


Re-election at Normal Retirement Date for disabled Annuitants:


If the disabled Annuitant is still living on their Normal Retirement Date the
Annuitant will be entitled to the Normal Form of Annuity described below, based
on their Subplan and marital status:


Subplan
Normal Form of Annuity for Married Annuitants
Normal Form of Annuity for Unmarried Annuitants
A or B
50% Joint and Survivor with Pop-Up Annuity
Life with 60 months Period Certain Annuity
C or SAL
50% Joint and Survivor Annuity
Life Annuity



The monthly Annuity Payment is determined as follows: The Age 65 Benefit Amount
shown in the Annuity Exhibit is the Annuitant’s Normal Form of Annuity for an
unmarried Annuitant and will become the monthly Annuity Payment. If the
Annuitant is married, the Age 65 Benefit Amount shown in the Annuity Exhibit
will be adjusted to the Normal Form of Annuity for Married Annuitants by
multiplying the Age 65 Benefit Amount by the appropriate conversion factor using
the actuarial basis described in this Section, using exact age (in years and
completed months) for both the Annuitant and Contingent Annuitant, and that
adjusted annuity will become the monthly Annuity Payment.


A disabled Annuitant may select an Optional Form of Annuity based on their
Subplan, as described below, by submitting a signed request in a method
acceptable to Prudential containing all the information Prudential deems
necessary for the change. Such requests must be received at Prudential’s Office
at least 30 days before the Annuitant’s Normal Retirement Date. Any such change
will be governed by this Section and will take effect on the Annuitant’s Normal
Retirement Date and thereafter will have the same force and effect as if
included on the Annuity Exhibit on the Effective Date. The amount of the
Annuitant’s Annuity Payment after any change to an Optional Form of Annuity will
equal the amount otherwise payable under the Normal Form of Annuity for
unmarried Annuitants (the Age 65 Benefit Amount), multiplied by the appropriate
conversion factor using the actuarial basis described in this Section, using
exact age (in years and completed months) for both the Annuitant and, if
applicable, Contingent Annuitant. The amount of the Contingent Annuitant's
Annuity Payment under any Joint and Survivor Annuity form will be equal to the
amount of the Annuitant’s Annuity Payment multiplied by the applicable
continuation percentage.


The disclosure and spousal consent requirements of Section 417 of the Code in
effect from time to time will apply to a change in Annuity Form. Any change in
Annuity Form will apply to payments payable on and after the Annuity Start Date.




14



--------------------------------------------------------------------------------




Subplan
Optional Forms of Annuity
A or B
Life Annuity
Life with 60 months Period Certain Annuity
Joint and Survivor Annuity (50%, 75%, 100% with Pop-Up. Pop-up only occurs if
the Contingent Annuitant dies before the Annuitant and within 60 months
following the Annuitant’s Normal Retirement Date)


C
Life Annuity
Life with 120 months Period Certain Annuity
Joint and Survivor Annuity (50%, 75% or 100%)
SAL
Life Annuity
Life with 60 or 120 months Period Certain Annuity
Joint and Survivor Annuity (50%, 75% or 100%)





Optional Annuity Form factors applicable are based on the following actuarial
basis: 8.50% interest rate, and 1971 GAM Mortality (80%M/20%F) for Annuitant and
1971 GAM Mortality (20%M/80%F) for Contingent Annuitant.


(ii) Pre-Retirement Survivor Annuity for disabled Annuitants.


If a disabled Annuitant dies before his or her Normal Retirement Date and has a
surviving Spouse on the Annuitant’s date of death, the Annuity Payment to the
Spouse beginning on the first of the month following the Annuitant’s date of
death will be determined as described in the chart below. The payment terms for
these Annuity Forms are described in this Section 2.2(a). For Annuitant’s with a
Subplan of Sal or C, he or she must have a surviving Spouse to whom he or she
had been married for the one-year period ending on the date of the Annuitant’s
death.




15



--------------------------------------------------------------------------------




Subplan
Annuity Payment Determination
A or B
The greater of:
(1)    The Contingent Annuity Amount shown on the Annuity Exhibit; or
(2)    The survivor portion of 100% Joint and Survivor Annuity, calculated as of
the first of the month following the Annuitant’s date of death.
SAL
The greatest of:
(1)     The Contingent Annuity Amount shown on the Annuity Exhibit;
(2)    30% of the Age 65 Benefit Amount shown on the Annuity Exhibit; or
(3)    The survivor portion of 50% Joint and Survivor Annuity, calculated as of
the first of the month following the Annuitant’s date of death.
C
The greater of:
(1)     The Contingent Annuity Amount shown on the Annuity Exhibit; or
(2)    The survivor portion of 50% Joint and Survivor Annuity, calculated as of
the first of the month following the Annuitant’s date of death.



Early Retirement factors are applicable, based on the appropriate factor from
Tables I-A, I-B, I-C or I-D.


Optional Annuity Form factors applicable are based on the following actuarial
basis: 8.50% interest rate, and 1971 GAM Mortality (80%M/20%F) for Annuitant and
1971 GAM Mortality (20%M/80%F) for spouse.



2.3
No Assignment of Rights



An Annuitant, Contingent Annuitant, Alternate Payee, Beneficiary, or, if
applicable, such person’s Representative may not (i) assign, pledge, transfer or
otherwise alienate his or her rights under the Contract or his or her respective
Annuity Form or an annuity certificate, or (ii) enter into a transaction in
which one or more Annuity Payments are anticipated or accelerated. Any attempt
to do so will be null and void at the outset, without any effect whatsoever. To
the maximum extent permitted by law, including but not limited to the relevant
provisions of the Code, no Annuity Payment is subject to the claims of
creditors. Compliance with the terms of a QDRO will not be considered to be an
impermissible alienation under the Contract.



2.4
Proof of Continued Existence & Escheatment



As a condition to making any Annuity Payment, Prudential may require the receipt
of evidence satisfactory to it that the related Annuitant, Contingent Annuitant,
Alternate Payee, or Beneficiary is alive and no such payment is owed under this
Contract unless and until Prudential receives such evidence.


After the period of time prescribed by applicable state law, any remaining
guaranteed payments that have been withheld under the terms of this Section 2.4
and as to which Prudential has not received


16



--------------------------------------------------------------------------------




evidence satisfactory to it in accordance with the prior paragraph may be
considered abandoned or escheatable property. In such case, Prudential will
follow the laws applicable to the disposition of any remaining guaranteed
payment. Any payments made to a state under such circumstances will relieve
Prudential and be a full discharge of all further obligations under this
Contract with respect to such payments.



2.5
Data Misstatements



i.
After the Effective Date and prior to or on the Data Finalization Date, if (a)
Prudential and the Plan conclude that there is an error in the Annuity Exhibit
respecting date of birth, gender, or date of death of an Annuitant or Contingent
Annuitant (a “Data Misstatement”), or (b) the Plan concludes that, as a result
of a Data Misstatement or otherwise (x) the Annuity Payment or the Annuity Form
with respect to an Annuitant or Contingent Annuitant differs from the payment or
form that, under the terms of the Plan (as in effect on the Effective Date) was
intended by the Plan to be covered by this Contract or (y) there is an error in
the classification of an Annuitant or Contingent Annuitant or the identification
of an individual who under the terms of the Plan (as in effect on the Effective
Date) was intended by the Plan to be covered by this Contract (any such
difference or error specified in sub-clause (b)(x) or (y), a “Benefit
Mismatch”), then Prudential and the Contract-Holder will amend this Contract on
the Data Finalization Amendment Date consistent with the correction of such Data
Misstatement or Benefit Mismatch to provide for an equitable adjustment to the
Total Premium Amount and/or a correction of the amount of an Annuity Payment,
change in Annuity Form, change in the classification of an Annuitant or
Contingent Annuitant, or the inclusion of any such individual as an Annuitant or
Contingent Annuitant and the attendant addition of Annuity Payment and Annuity
Form, as the case may be. The amount of an Annuity Payment may increase or
decrease as a consequence of correcting any such Benefit Mismatch pursuant to
this Section 2.5(i), without the consent of any affected Annuitant and/or
Contingent Annuitant.



ii.
After the Data Finalization Date, if (a) the Contract-Holder concludes that a
Benefit Mismatch has occurred and that correcting such Benefit Mismatch would
require an increased or additional Annuity Payment or a different or additional
Annuity Form in respect of an Annuitant or Contingent Annuitant, or a change in
the classification of an Annuitant or Contingent Annuitant or the addition of a
Contingent Annuitant (but not the addition of an Annuitant), (b) the Contract
Holder notifies Prudential to amend this Contract, including the Annuity Exhibit
to correct such Benefit Mismatch; (c) the Contract-Holder provides the
information reasonably required by Prudential; and (d) the Contract-Holder pays
to Prudential all amounts due in connection with such amendment (including the
premium for all applicable future periods and, if applicable, a lump sum payment
for any shortfall related to the applicable prior periods), then Prudential and
Contract Holder will amend this Contract, in a manner necessary to correct such
Benefit Mismatch, without the consent of any affected Annuitant and/or
Contingent Annuitant. The amount of an Annuity Payment may not decrease as a
consequence of correcting any such Benefit Mismatch pursuant to this Section
2.5(ii), and, after the Data Finalization Amendment Date, Prudential will not be
required to refund any premium (or any part of such premium) received by
Prudential from the Contract-Holder or the Plan under this Contract in respect
of, or attributable or allocable to, any relevant Annuitant and/or Contingent
Annuitant.



iii.
Prudential will calculate the amount of premium payable in connection with any
amendment pursuant to Section 2.5(ii) by (x) using the mortality assumptions
used when calculating the premium amount and (y) in all other respects using
Prudential’s then current methods and assumptions applicable to the pricing of
group pension annuities on the date of determination (but for the avoidance of
doubt, using the relevant Annuity Start Date and using the actual age and gender
of the relevant person(s) (as verified upon Prudential’s request)).





17



--------------------------------------------------------------------------------




iv.
Upon receipt of all amounts due to Prudential under this Contract with respect
thereto, in connection with any amendment pursuant to Section 2.5(i) or Section
2.5(ii), Prudential and the Contract-Holder, will amend the Annuity Exhibit and,
in each case, Prudential will amend, cancel or issue a new or additional annuity
certificate, to the extent necessary or appropriate to reflect such amendment
and such changes.




2.6
Beneficiary Designations



An Annuitant may designate a Beneficiary and re-designate a Beneficiary from
time to time in the manner specified by Prudential and in accordance with the
applicable Annuity Form. Prudential will furnish an acknowledgment of the
acceptance of any such designation or re-designation. Such designations and
re-designations will not require the consent of any prior Contingent Annuitant
or Beneficiary; provided that the spousal consent requirements of Section 417 of
the Code in effect from time to time will apply to such designations.


Except as otherwise stated in Section 2.2, if an Annuitant has not designated at
least one Beneficiary, as shown in Prudential’s records, or if none of the
Beneficiaries designated by the Annuitant survive the Annuitant, or if such
designation will be legally ineffective for any reason, then any Annuity Payment
due under this Contract will be made in the following priority: (i) to the
Annuitant’s surviving Spouse, if applicable; or, if there be none surviving;
(ii) to the Annuitant’s surviving children, if applicable, in equal shares; or,
if there be none surviving; or (iii) to the Annuitant’s estate. If no executor
is named for the estate of the last surviving recipient of the Annuity Payments
described in the first sentence of this paragraph,, Prudential may, at its
option, pay the lump sum (full value) of the Annuity Payments which would
otherwise be payable to an estate as described in the first sentence of this
paragraph to any one or jointly to any number of the following surviving
relatives of the last surviving recipient of the Annuity Payments who appear to
Prudential to be equitably entitled to payment because of expenses incurred in
connection with the burial or last illness of such last surviving recipient of
the Annuity Payments: children, parents, brothers, or sisters. Any payment
described in this paragraph and made by Prudential will, to the extent of such
payment, be a valid discharge of its obligation under this Contract.


In connection with an Annuity Form involving a Contingent Annuitant, the
Contingent Annuitant may change the Beneficiary at any time after the death of
the Annuitant to the estate of the Contingent Annuitant, without the consent of
such Beneficiary.


Designations and re-designations described in this Section 2.6 will be effective
when they are accepted by Prudential and the applicable records are updated.


Prudential, in determining the existence, identity, ages, or any other facts
relating to any relatives of any Annuitant (or Contingent Annuitant) or any
persons designated as Beneficiaries, either as a class or otherwise, may rely
solely on any affidavit or other evidence reasonably deemed satisfactory by it.
Any payment made by Prudential in reliance thereon will, to the extent of such
payment, be a valid discharge of its obligation under this Contract.


Should any remaining Guaranteed Number of Payments become payable to one or more
Beneficiaries and, if the monthly amount of payments due to any Beneficiary is
less than $50, or if the Beneficiary is other than a person receiving payments
in his own right, Prudential may, in lieu of making such payments, pay the lump
sum (full value) of the remaining Guaranteed Number of Payments to that
Beneficiary in full settlement of its liability for such payments.



2.7
Qualified Domestic Relations Orders Not Reflected on the Annuity Exhibit



If an Annuity Payment becomes subject to a domestic relations order issued after
the Effective Date, no adjustment to an Annuitant’s payment or Contingent
Annuitant’s payment pursuant to such order will


18



--------------------------------------------------------------------------------




become payable until (i) Prudential has received the domestic relations order,
(ii) Prudential has approved the domestic relations order, applying Prudential’s
then current practices and standards and (iii) Prudential has determined that
such domestic relations order is a QDRO within the meaning of Subsection 414(p)
of the Code in effect from time to time.



2.8
Payments to Representatives



Prudential may withhold Annuity Payments owed to any Annuitant, Contingent
Annuitant, Alternate Payee, or Beneficiary if, in the judgment of Prudential,
such person is incapable for any reason of personally receiving and giving a
valid receipt for such payment. In such case, Prudential may discharge its
obligation to any Annuitant, Contingent Annuitant, Alternate Payee, or
Beneficiary by making payments to such person’s Representative. Any amount paid
in accordance with this Section 2.8 will relieve Prudential and be a full
discharge of all further obligations under this Contract with respect to such
payments.



2.9
Annuity Certificates



After securing any applicable regulatory approvals, Prudential will issue an
annuity certificate to each Annuitant, each Contingent Annuitant receiving
payments on the certificate issuance date, and each Alternate Payee entitled to
payments under a Separate Interest QDRO.


Each annuity certificate will set forth in substance the payments to which each
certificate-holder is entitled under this Contract. Each annuity certificate
will provide that only the certificate-holder has the right to Annuity Payments
under this Contract, and that such right to Annuity Payments is enforceable by
the certificate-holder solely against Prudential and against no other person
including the Plan, the Contract-Holder, or any affiliate thereof.


Each annuity certificate will describe the consequences of any Data
Misstatements, including Prudential’s rights and obligations relating to such
Data Misstatements. Prudential may issue a substitute annuity certificate to
correct errors contained in the previously issued annuity certificate, whereupon
the previously issued annuity certificate will be null and void.


The rights of Annuitants, Contingent Annuitants, and Alternate Payees entitled
to payments under a Separate Interest QDRO under this Contract are not
conditioned upon the issuance of annuity certificates, and any delay in issuing
annuity certificates to such individuals does not delay the date on which the
individuals begin to have third-party beneficiary rights as specified under this
Contract.



2.10
Overpayments on or after the Annuity Start Date



If Prudential overpays any Annuitant, Alternate Payee, Contingent Annuitant, or
Beneficiary, Prudential may recover the overpaid amounts by deducting them from
future payments or by other reasonable and lawful means such as reversing a
direct deposit or by obtaining a transfer of funds from the account to which the
overpayment was deposited.


19



--------------------------------------------------------------------------------







Provision III    General Terms



3.1
Entire Contract



This Contract constitutes the entire agreement between the parties with respect
to the subject matter of this Contract and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Contract.


This Contract will be construed according to the laws of the jurisdiction set
forth on the Cover Page without regard to the principles of conflicts of laws
thereof except to the extent that those laws have been preempted by the laws of
the United States of America. This Contract will comply with applicable
requirements of the Code as provided herein.


Notwithstanding the foregoing paragraph, the parties acknowledge and agree that
the Separate Account is established by Prudential under New Jersey law and that,
accordingly, the Separate Account, including all aspects of its operation,
maintenance, and the insulation of Separate Account assets, will be governed by
New Jersey law.



3.2
Communication



All communication to Prudential regarding this Contract will be addressed to
Prudential’s Office.


Communication to the Contract-Holder will be addressed as shown in our records,
which will be updated from time to time based on notice provided by the
Contract-Holder to Prudential.


All communication to the Contract-Holder or Prudential will be in writing.



3.3
U.S. Currency



All moneys, whether payable to or by Prudential, will be in lawful money of the
United States of America. Dollars and cents refer to lawful currency of the
United States of America. Payments owed to Prudential or to the Contract-Holder
will be made pursuant to agreed procedures and wire instructions.



3.4
Contract-Holder, Authorized Representatives & Appointed Successors



Prudential will be entitled to rely on any action taken or omitted by or,
subject to the following sentence, on behalf of the Contract-Holder pursuant to
the terms of this Contract and will not be required to obtain consents of any
other person or organization with an interest in the Plan, except as provided in
Section 3.8. With Prudential’s consent, the Contract-Holder may authorize
representatives of the Plan or others to act on its behalf under this Contract.
Prudential is entitled to rely on the Contract-Holder (or persons acting on
behalf of the Contract-Holder) in connection with the administration of this
Contract.


The Contract-Holder at any time may, with the consent of Prudential, appoint a
successor contract-holder, provided that if the successor contract-holder is a
trustee for the Plan, such consent will not be unreasonably withheld. Any such
successor Contract-Holder will have all the rights, duties, and obligations of
the Contract-Holder.


If the Contract-Holder notifies Prudential that it will cease to exist or cease
to perform the duties of the Contract-Holder hereunder and no successor is
appointed by the Contract-Holder, the Contract-Holder


20



--------------------------------------------------------------------------------




will thereafter have no rights or obligations under this Contract; provided,
however, that this Contract nevertheless will remain irrevocable and in full
force and effect in accordance with its terms, and not subject to amendment or
modification except as otherwise provided herein, it being acknowledged and
understood that the intended rights of third party beneficiaries (as described
in Section 3.8) hereunder will survive until the date on which this Contract
terminates.



3.5
No Implied Waiver



Except as expressly set forth herein, any party's failure to insist in any one
or more instances upon strict performance by any other party of any of the terms
of this Contract will not be construed as a waiver of any continuing or
subsequent failure to perform or delay in performance of any term hereof.



3.6
Contract Changes



(i)
Mutual Agreement with Contract-Holder.



This Contract may be amended by written agreement between Prudential and the
Contract-Holder at any time on or before the date the Contract-Holder ceases to
exist and no successor is appointed.


(ii)
Mutual Agreement with Annuitant or Contingent Annuitant.



This Contract may be amended by written agreement between Prudential and an
affected Annuitant or Contingent Annuitant at any time; provided that no
amendment under this subsection (ii) that changes the time, form, or amount of
an Annuity Payment will be made other than in connection with (a) the settlement
of a bona fide dispute or (b) agreements (other than settlements pursuant to
clause (a)) made on or after the fifth anniversary of the Effective Date. Any
amendment of this Contract pursuant to Section 1.2 or Section 2.5 may be made
without, and will not require, the consent of any Annuitant or Contingent
Annuitant. Any amendment made pursuant to Section 3.6(ii)(b) will comply with
the applicable requirements of Treasury Regulation Section 1.401(a)(9)-6
concerning payment increases and the change of annuity payment periods and of
Section 417 of the Code in effect from time to time concerning disclosure,
spousal consent and cash-outs (or any successor provisions).


(iii)
Law or Regulation.



Prudential may change this Contract as it reasonably deems necessary or
appropriate to satisfy the requirements of any law enacted by (or of any
regulation promulgated by) any legislative or governmental authority, body or
agency after the Effective Date of this Contract; provided that, to the extent
permitted by law, Prudential will implement any such requirement in a manner
that (a) does not reduce (or causes the least reduction possible to) the amount
of any Annuity Payment; and (b) otherwise does not materially and adversely
affect the time or form of any Annuity Payment.


(iv)
Related to Annuity Exhibit and Annuity Certificates.



In connection with any amendment pursuant to this Section 3.6, Prudential may
amend the Annuity Exhibit and/or amend, cancel or issue a new or additional
annuity certificate, to the extent necessary or appropriate to reflect such
amendment.


(v)
Interpretation.



Typographical errors, cross reference errors and any other immaterial errors
will be disregarded when interpreting this Contract.







21



--------------------------------------------------------------------------------




3.7
Reliance on Records & Record Maintenance



Contract-Holder will furnish Prudential with all information which Prudential
may reasonably require for the administration of this Contract. Furthermore,
Prudential may at any time ask the relevant Annuitant, Contingent Annuitant,
Alternate Payee or Beneficiary to provide any such information. Following the
Data Finalization Date and amendment of this Contract pursuant to Section 2.5,
Prudential will not be obligated to make Annuity Payments in any way dependent
upon such information unless and until it receives all information necessary to
fulfill its obligation.


Prudential will maintain the records necessary for its administration of this
Contract. Such records will be prepared using the information furnished to it
pursuant to this Contract and will constitute prima facie evidence as to the
truth of the information recorded thereon. However, Prudential reserves the
right to correct its records to eliminate erroneous information furnished to it
and to reflect information it gathers that it believes to be reliable.
Prudential may assume the accuracy of and rely on information furnished to
Prudential under this Contract in connection with Annuitants, Contingent
Annuitants, Alternate Payees and Beneficiaries. Except as otherwise provided in
Section 2.5, any Annuity Payment or other payment made by Prudential in
reasonable reliance on such records or information will be a valid discharge of
its obligation under this Contract.



3.8
Third-Party Beneficiaries; Enforceability



(i) Annuitants, Contingent Annuitants, and Beneficiaries.


After the Effective Date, each Annuitant or Contingent Annuitant will have the
contractual right to enforce any provision of (and each Beneficiary and
Alternate Payee will have the contractual right to enforce its rights to Annuity
Payments under) this Contract against Prudential, by the sole choice of such
Annuitant, or applicable Contingent Annuitant (and, to the extent of such rights
hereunder, Beneficiary and Alternate Payee) in the capacity of an intended
third-party beneficiary of this Contract. The rights of an Annuitant or
Contingent Annuitant under this clause (i) are not diminished if the
Contract-Holder ceases to exist and no successor is appointed. Nothing in this
Contract, express or implied, will give or be construed to give any legal or
equitable right, remedy or claim under this Contract to any other person.


Notwithstanding the foregoing sentences, any and all third-party beneficiary
rights of an Annuitant, Contingent Annuitant, Alternate Payee, or Beneficiary
under this Contract, including pursuant to this clause (i), refer and are
subject to the provisions of this Contract as it may be amended in accordance
with Section 3.6. Nothing in this clause (i) will prevent, or impose any
limitations on, any such amendment or modification of this Contract made in
accordance with Section 3.6, or give any right to an Annuitant, Contingent
Annuitant, Alternate Payee or Beneficiary to consent to, or otherwise
participate in, any such amendment (other than with respect to any affected
Annuitant or Contingent Annuitant or Alternate Payee in connection with an
amendment pursuant to Section 3.6(ii)(b)). Nothing in this Section 3.8(i) will
prohibit an Annuitant, Contingent Annuitant, Alternate Payee or Beneficiary from
having the right to challenge a change made after the Data Finalization
Amendment Date as not being made in accordance with Section 3.6(ii).


(ii) Contract-Holder and the Plan.


After the Effective Date, neither the Contract-Holder nor the Plan will have any
obligation to any Annuitant, Contingent Annuitant, Alternate Payee, or
Beneficiary with respect to the Annuity Payments under this Contract. During the
period from the Effective Date until the Data Finalization Amendment Date, (x)
the Contract-Holder will have the right to enforce any provision of this
Contract against Prudential and (y) the Contract-Holder and Prudential will
amend this Contract as provided for in


22



--------------------------------------------------------------------------------




Section 2.5. The Plan will have the right to enforce the payment of any Premium
Adjustment Amount payable by Prudential to the Plan against Prudential.


(iii) Prudential.


During the period from the Effective Date until the effective date set forth in
any notice delivered by the Contract-Holder to Prudential that it will no longer
act in the capacity of the Contract-Holder, Prudential will have the right to
enforce any provision of this Contract against the Contract-Holder. Following
the effective date set forth in any such notice, Prudential will have no right
to enforce any provision of this Contract against the Contract-Holder.



3.9
Contract Assignment, Transfer, Reinsurance and Novation



Prudential will not assign, transfer, reinsure, or novate this Contract or its
obligations hereunder, unless (i) Prudential will be the obligor to the
Contract-Holder, the Annuitants and Contingent Annuitants (and, solely with
respect to their rights under this Contract, the Beneficiaries) in respect of
its obligations under this Contract, (ii) the written consent of each affected
Annuitant or Contingent Annuitant, is obtained, or (iii) such obligations are
fully transferred to another entity by operation of law, and any successor
entity to Prudential by operation of law will be automatically bound by all of
Prudential’s obligations under this Contract. Any assignment, transfer,
reinsurance or novation by Prudential in violation of this Section 3.9 will be
null and void from the outset, without any effect whatsoever.



3.10
Confidential Information



Prudential will comply with all applicable laws and regulations, including those
laws relating to privacy, data protection, and the safeguarding of such
information, governing the confidential information of any Annuitant, Contingent
Annuitant, or Beneficiary.






23



--------------------------------------------------------------------------------







GA-48088
 
PREMIUM SCHEDULE
As of April 25, 2018
This Premium Schedule records the Initial Premium Amount and any subsequent
Premium Adjustment Amount related to amendments to this Contract.






Initial Premium Amount on April 25, 2018            $151,800,000.00


Premium Adjustment Amount                     (to be determined)
pursuant to the amendment dated October 19, 2018


Total Premium Amount     as of April 25, 2018            $151,800,000.00






24



--------------------------------------------------------------------------------






GA-48088


CASH AND TRANSFERRED ASSETS SCHEDULE
As of April 25, 2018




The Cash and Transferred Assets Schedule includes a list of cash and non-cash
assets, if applicable, that equal the Total Premium Amount shown on the Premium
Schedule.


Initial Premium Amount
$151,800,000.00





Cash Assets: $151,800,000.00




25



--------------------------------------------------------------------------------






GA-48088


ANNUITY EXHIBIT


 
The Annuity Exhibit lists each Annuitant, Contingent Annuitant or other person
entitled to payment under this Contract plus information that applies to each
such Annuitant, Contingent Annuitant or other person. The Annuity Exhibit is
attached to and made a part of this Contract in the form of the data file,
Columns A through V from the “Updated Retiree Pricing Data” tab of the excel
file titled “Boise Cascade Addendum II – 4-12-2018/xlsx” provided by the
Contract-Holder to Prudential via the Mercer Pension Risk Exchange website on
April 12, 2018, for the Population in Group A, as denoted in column AD.




26



--------------------------------------------------------------------------------




The Prudential
Insurance Company
of America


AMENDMENT TO BE ATTACHED TO AND MADE
A PART OF GROUP ANNUITY CONTRACT
Number GA-48088
(the “Contract”)





WHEREAS: Boise Cascade Company for the exclusive benefit of participants and
beneficiaries of the Plan (the “Contract-Holder”) and The Prudential Insurance
Company of America ("Prudential") entered into the Contract, effective as of
April 25, 2018; and


WHEREAS: The Contract-Holder and Prudential desire to amend the Contract
pursuant to Section 1.2 thereof, effective October 19, 2018 (the "Amendment
Date").


NOW, THEREFORE, effective on the Amendment Date, the Contract is amended as
follows:


1.
the Annuity Exhibit, as constituted immediately prior to this Amendment, is
hereby replaced by the amended Annuity Exhibit (dated October 19, 2018) attached
hereto.

2.
the Premium Schedule, as constituted immediately prior to this Amendment, is
hereby replaced by the amended and restated Premium Schedule (dated October 19,
2018) attached hereto.

3.
the attached Cash and Transferred Assets Schedule Supplement (dated October 19,
2018) is added to and made part of the Contract.

4.
On the Amendment Date, Prudential will pay the Premium Adjustment Amount to the
Contract-Holder, as provided under the Contract and as described on the amended
and restated Premium Schedule and in the Cash and Transferred Assets Schedule
Supplement dated October 19, 2018.

The terms and conditions of the Contract unaffected by this amendment remain in
full force and effect.






BOISE CASCADE COMPANY FOR THE EXCLUSIVE BENEFIT OF PARTICIPANTS AND
BENEFICIARIES OF THE PLAN






By:    /s/ Wayne Rancourt            
   Title:EVP, CFO & Treasurer


Date:     October 18, 2018         




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




   


By:    /s/ Ann M. Jardo         
Title: Second Vice President


Date:     October 18, 2018         



27



--------------------------------------------------------------------------------




GA-48088


PREMIUM SCHEDULE
Amended and Restated as of October 19, 2018
This Premium Schedule records the Initial Premium Amount and any subsequent
Premium Adjustment related to amendments to this Contract.




Initial Premium Amount on April 25, 2018             $151,800,000.00


Premium Adjustment Amount                      ($1,032,853.73)
pursuant to the amendment dated October 19, 2018


Total Premium Amount as of the Amendment Date         $150,767,146.27


 


28



--------------------------------------------------------------------------------






GA-48088


CASH AND TRANSFERRED ASSETS SCHEDULE SUPPLEMENT    
As of October 19, 2018
A.
Total Premium Amount, determined as of April 25, 2018:


$151,800,000.00


B.
Total Premium Amount, determined as of October 19, 2018:


$150,767,146.27


C.
Payment due from Prudential resulting from the change in determined Premium
Amount, between April 25, 2018 and October 19, 2018 (A-B) (“Premium Adjustment
Amount”):


$1,032,853.73


D.
Interest Rate
3.00
%
E.
Interest due from Prudential on the Premium Adjustment Amount, calculated from
April 25, 2018 to and including October 18, 2018, compounded daily using stated
Interest Rate (in D) (“Interest Due on Premium Adjustment Amount, as of October
19, 2018”):


$14,826.69


Payments from Prudential:


Premium Adjustment Amount (C):
Interest Due on Premium Adjustment Amount as of
October 19, 2018 (E):


Total Paid from Separate Account on October 19, 2018:






$1,032,853.73


$14,826.69


$1,047,680.42









29



--------------------------------------------------------------------------------






FORM OF ANNUITY EXHIBIT
GA-48088
Boise Cascade Company
Annuitants


Annuity Start Date is July 1, 2018
Annuity Form is Life Annuity
Annuitant
Social Security #
Customer ID #
SubPlan
Unique ID
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Sex
Date of Birth
Annuity Amount
Union/
Non-Union
Hourly/Salary
Years of
Service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





30



--------------------------------------------------------------------------------






FORM OF ANNUITY EXHIBIT
GA-48088
Boise Cascade Company
Annuitants


Annuity Start Date is July 1, 2018
Annuity Form is Joint and Survivor Annuity
Annuitant


Annuitant Social Security Number
Annuitant Customer
Identification Number
Subplan
Unique ID
Annuitant Sex
Annuitant
Date of Birth
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Contingent
Annuitant
Contingent
Annuitant Social Security Number


Contingent Annuitant Sex
Contingent
Annuitant Date of Birth
Annuity
Amount
Contingent Annuity Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





31

